Case 2:21-cv-00678-JS-AYS Document 118 Filed 07/08/21 Page 1 of 1 PageID #: 1486

 353 NORTH CLARK STREET, CHICAGO, IL 60654




                                                                         Dean N. Panos
 July 8, 2021                                                            Tel +1 312 923 2765
                                                                         dpanos@jenner.com
 VIA ECF

 The Honorable Joanna Seybert
 United States District Judge
 U.S.D.C., Eastern District of New York
 100 Federal Plaza, Courtroom 1030
 Central Islip, NY 11722

 Re:       In re Hain Celestial Heavy Metals Baby Food Litigation, Case No. 2:21-cv-678-JS-AYS
           Request for Consolidation of Related Case

 Dear Judge Seybert:

         I represent Defendant The Hain Celestial Group, Inc. in the above-referenced action. I
 write to notify the Court that the action Smith v. Hain Celestial Group, Case No. 2:21-cv-3708-
 JS-AYS, was transferred from the Western District of Missouri to this Court on July 1, 2021. The
 Smith action asserts “consumer protection type claims” against Hain Celestial, and not against any
 other defendant, that relate to the alleged presence of heavy metals in Hain Celestial’s baby foods.
 A copy of the complaint is attached as Exhibit A.

        Pursuant to the Court’s order consolidating all similar consumer fraud actions against Hain
 Celestial into a single Consolidated Action (ECF No. 47), Hain Celestial respectfully requests that
 the Smith action—which was transferred to this District following this Court’s consolidation
 order—be consolidated into the Consolidated Action.


                                                                  Respectfully submitted,

                                                                  /s/ Dean N. Panos       ____
                                                                      Dean N. Panos




 CHICAGO    LONDON    LOS ANGELES    NEW YORK   W ASHINGTON, DC          WWW.JENNER.COM
